                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9          PAMELA C. SHELP and SCOTT R.                    CASE NO. C18-1427-JCC
            SHELP,
10                                                          ORDER
11                             Plaintiffs,
                       v.
12
            ALLERGAN, INC., et al.
13
                               Defendants.
14

15
            This matter comes before the Court on Defendant Mentor Worldwide, LLC’s (“Mentor”)
16
     unopposed 1 motion to dismiss (Dkt. No. 20). Having thoroughly considered Mentor’s briefing
17
     and the relevant record, the Court finds oral argument unnecessary and hereby GRANTS the
18
     motion for the reasons explained herein.
19
     I.     BACKGROUND
20
            In 2011, Plaintiff Pamela Shelp underwent breast augmentation surgery. (Dkt. No. 1-1 at
21
     6.) Ms. Shelp alleges that within a few months of her surgery, she developed several physical,
22
     muscular, and neurological symptoms caused by the breast implants. (Id. at 7.) In 2017, Ms.
23
     Shelp had surgery to remove the implants. (Id.) The doctor who performed that surgery found
24

25
            1
              Plaintiffs have not filed a response to Mentor’s motion to dismiss, which the Court can
26   construe as an admission that the motion has merit. See W.D. Wash. Local Civ. R. 7(b)(2).

     ORDER
     C18-1427-JCC
     PAGE - 1
 1   that scar tissue around the implants had tightened and caused the right implant to rupture. (Id.)

 2   The doctor determined that the implants were either “Allergan Natrelle silicone-filled gel breast

 3   implants and/or Mentor breast implants.” 2 (Id.)

 4          On June 1, 2018, Ms. Shelp and her husband filed a lawsuit in King County Superior

 5   Court against Mentor and several other Defendants. (Id. at 1.) The Shelps allege that Mentor’s

 6   breast implants were negligently designed, and that Mentor knew or should have known of their

 7   “hazards and dangerous propensities” but failed to warn Ms. Shelp of those risks. (Id. at 9.) The

 8   Shelps allege causes of action for negligence, as well as violations of Washington State’s
 9   products liability statute and Consumer Protection Act (“CPA”). (Id. at 10.)
10          On September 27, 2018, the case was removed to this Court. (Dkt. No. 1.) Mentor now
11   moves to dismiss the claims against it. (Dkt. No. 20.) Like the Allergan Defendants, Mentor
12   argues that all of the Shelps’ claims are expressly preempted by the Medical Device
13   Amendments (MDA) to the Food, Drug, and Cosmetic Act of 1938. (Id. at 2.)
14   II.    DISCUSSION

15          A.      Legal Standard

16          A defendant may move to dismiss claims against it where the complaint “fail[s] to state a

17   claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). A complaint will survive a

18   motion to dismiss if it contains factual allegations that, taken as true, state a plausible claim that

19   the plaintiff is entitled to relief against the defendant. Ashcroft v. Iqbal, 556 U.S. 662, 677–78

20   (2009). When ruling on a motion to dismiss, the Court must accept as true all of the facts in the

21   complaint, but will not draw unreasonable inferences from those facts or accept the validity of

22   legal conclusions. Vasquez v. Los Angeles County, 487 F.3d 1246, 1249 (9th Cir. 2007).

23          Generally, the Court must decide a motion to dismiss based solely on the facts set forth in

24

25          2
               Allergan, Inc., Allergan USA, Inc., Allergan Sales, LLC, and Allergan PLC
     (collectively the “Allergan Defendants”) were also named as Defendants in this lawsuit. (See
26   Dkt. No. 1.) The Court previously granted their motion to dismiss. (See Dkt. No. 19.)

     ORDER
     C18-1427-JCC
     PAGE - 2
 1   the pleadings. United States v. Corinthian Colls., 655 F.3d 984, 999 (9th Cir. 2011). However,

 2   the Court may take judicial notice of “matters of public record” not subject to reasonable dispute.

 3   Fed. R. Evid. 201. Thus, the Court may judicially notice the existence of a public record, as well

 4   as the record’s content, so long as the content is not subject to reasonable dispute. Lee v. City of

 5   Los Angeles, 250 F.3d 668, 689–90 (9th Cir. 2001).

 6            The Court takes judicial notice of the fact that the U.S. Food and Drug Administration

 7   (“FDA”) granted premarket approval to Mentor for the breast implants allegedly at issue in this

 8   case on November 17, 2006. (Dkt. No. 20-2 at 3.) Premarket approval refers to the process by
 9   which the FDA grants permission for manufacturers to market certain medical devices after a
10   rigorous testing process meant to ensure that the device is reasonably safe for use. See Riegel v.
11   Medtronic, Inc., 552 U.S. 312, 315–20 (2008). The premarket approval for Mentor’s Memorygel
12   silicone gel-filled breast implants is documented in official, publicly available FDA records, the
13   authenticity of which the Court finds is not subject to reasonable dispute. 3 See Stengel v.
14   Medtronic, Inc., 676 F.3d 1159, 1167 (9th Cir. 2012) (affirming district court’s judicial notice of

15   FDA’s grant of premarket approval), rev’d en banc on other grounds, 704 F.3d 1224 (9th Cir.

16   2013).

17            B.     Preemption under the MDA

18            The MDA expressly preempt state oversight of certain medical devices subject to FDA

19   regulation. The relevant statute provides that:

20                   [N]o State or political subdivision of a State may establish or
                     continue in effect with respect to a device intended for human use
21                   any requirement—
                            (1) which is different from, or in addition to, any requirement
22                          applicable under this chapter to the device, and
23
              3
24            The FDA’s letter granting premarket approval for Mentor’s breast implants, as well as a
     summary of the implants’ safety and effectiveness and FDA-approved labeling, is available on
25   the FDA’s website. See U.S. Food & Drug Administration, Premarket Approval: Mentor
     MemoryGel Silicone Gel-Filled Breast Implants, (Nov. 17, 2006),
26   https://www.accessdata.fda.gov/cdrh_docs/pdf3/P030053A.pdf.

     ORDER
     C18-1427-JCC
     PAGE - 3
                            (2) which relates to the safety or effectiveness of the device
 1                          or to any other matter included in a requirement applicable
                            to the device under this chapter.
 2
     21 U.S.C. § 360k(a).
 3
            The Supreme Court has set out a two-part test to determine if a state-law cause of action
 4
     is preempted by the MDA. Riegel, 552 U.S. at 321–22. First, the Court must determine if federal
 5
     law imposes “requirement[s] applicable to the device” at issue. Id. at 322. This showing is
 6
     automatically satisfied where the FDA grants a device premarket approval. Id. If the first element
 7
     is met, the Court must determine if a plaintiff’s claims seek to impose state requirements
 8
     “different from, or in addition to” the relevant FDA requirements. Id. State common-law duties
 9
     are “requirements” within the meaning of the MDA. Id. at 324. Thus, in Riegel, the Supreme
10
     Court held that state common-law claims—including negligent design and failure to warn—are
11
     preempted in cases involving medical devices that receive premarket approval. Id. at 321–30.
12
     The Supreme Court concluded that such claims are preempted because, if successful, they would
13
     impose state safety requirements that are different from the FDA’s requirements imposed
14
     through a premarket approval. Id. State-law claims that allege violations of FDA regulations, on
15
     the other hand, are not preempted. Id. at 330.
16
            The Supreme Court’s holding in Riegel applies to the Shelps’ claims against Mentor. 552
17
     U.S. 321–30. The FDA granted premarket approval for the Mentor breast implants allegedly at
18
     issue well before Ms. Shelp’s breast augmentation surgery. (Dkt. No. 20 at 3–4.) Thus, federal
19
     law imposes requirements on those devices. Riegel, 552 U.S. at 322. The Shelps allege various
20
     state-law products liability claims, including that the breast implants were negligently designed
21
     and manufactured, as well as that Mentor failed to warn Ms. Shelp about the risks associated
22
     with using them. (See Dkt. No. 1-1.) The legal theory underlying the Shelps’ CPA claim is not
23
     clearly stated, but because CPA claims require “an unfair or deceptive act or practice,” the Court
24
     concludes that the Shelps base their CPA cause of action on Mentor’s failure to warn Ms. Shelp
25
     about the dangers of using its product. See Panag v. Farmers Ins. Co. of Wash., 204 P.3d 885,
26


     ORDER
     C18-1427-JCC
     PAGE - 4
 1   889 (Wash. 2009). Nothing in the Shelps’ complaint expresses or implies that the Mentor breast

 2   implant used by Ms. Shelp violated any FDA requirement. (See generally Dkt. No. 1-1.) Thus,

 3   like the plaintiffs in Riegel, the Shelps’ claims seek to impose safety requirements on Mentor’s

 4   breast implants that are both different from, and in addition to, the requirements imposed by the

 5   FDA’s premarket approval. See Riegel, 552 U.S. 320–21. As a result, all of the Shelps’ claims

 6   are expressly preempted by the MDA. 21 U.S.C. § 360k(a)(1).

 7   III.   CONCLUSION

 8          For the foregoing reasons, the Defendant Mentor Worldwide LLC’s motion to dismiss
 9   (Dkt. No. 20) is GRANTED. All of Plaintiffs’ claims against Defendant Mentor Worldwide LLC
10   are DISMISSED with prejudice.
11          DATED this 20th day of December 2018.




                                                          A
12

13

14
                                                          John C. Coughenour
15                                                        UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-1427-JCC
     PAGE - 5
